The opinion of the Court was delivered by
Mr. Justice Gary.
1 The appeal herein raises the question, whether the words “expenses of the action,” which were used by his Honor, Judge Benet, in his decree, include the traveling expenses of the plaintiffs incurred in attending the Court. The presiding Judge, by the use of the words “expenses of the action,” meant such items of costs and such disbursements as were allowed by the statute. The traveling expenses could not be taxed as costs in the action, as there is no statutory provision for such items as costs.
2 The next question is whether they could be considered as “necessary disbursements.” The respondent’s attorney was not able to refer the Court to any authority authorizing such expenditures to be taxed as disbursements. As the statute does not allow to a plaintiff or a defendant the fees of a witness, even when they testify, it would seem to follow that they should not be allowed to tax their traveling expenses as necessary disbursements. The law *174contemplates the attendance of both the plaintiff and the defendant upon the trial of the case, and in the absence of a statute allowing them to tax such items as disbursements, they should not have been allowed.
It is-the judgment of this Court, that the order of the Circuit Court be reversed.